Per Curiam.
Glen Burnett pro se, an inmate of the Indiana State Prison, filed January 23, 1956 a paper entitled “Affidavit of Paupership and Praecipe.” The petitioner asks the Chief Justice of this court to make out certified copies of various papers and records in proceedings prior and during the hearing and determination of the trial “of said cause.” We assume this refers to a trial in the case of Glen Burnett v. State of Indiana, held in the Posey Circuit Court and from which an appeal was taken to this court, No. 29178, 233 Ind. 651, 122 N. E. 2d 468, although no particular cause is specifically identified.
There is no provision in the law for such proceeding as this and no authority for this court or the Chief Justice to furnish such records, papers, or make an order therefor. Acts 1945, ch. 38, §1, p. 81, being §13-1401 et seq. Burns’ 1955 Supplement, provides for the duties of a Public Defender and for the furnishing of a transcript of any court proceedings at the expense of the state upon the request of the Public Defender. For the reasons aforesaid there is nothing before this court for determination and the petition herein is dismissed.
Note. — Reported in 132 N. E. 2d 458.